NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 30, 2020*
                                  Decided May 1, 2020

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 18‐3009

WALTER THOMPSON,                               Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Central District of Illinois.

      v.                                       No. 16‐2390‐CSB

TIMOTHY BUKOWSKI, et al.,                      Colin S. Bruce,
     Defendants‐Appellees.                     Judge.

                                       ORDER

        Detainee Walter Thompson sued three jail administrators for violating his right
to practice his religion freely. His complaint included claims against other defendants,
which the district court dismissed at screening for being “wholly unrelated” to the
religious‐freedom claims. See FED. R. CIV. P. 20(a)(2). The court entered summary
judgment for the defendants, concluding that Thompson lacked evidence that his
religious freedom was substantially burdened. Because Thompson’s transfer to a new
facility mooted his statutory claim for injunctive relief, we vacate the judgment as to

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18‐3009                                                                           Page 2

that claim and remand with instructions to dismiss it as moot. See United States v.
Munsingwear, Inc., 340 U.S. 36, 39 (1950). We affirm in all other respects.

       At this stage, we construe all facts, and draw all reasonable inferences from
them, in Thompson’s favor. Bridges v. Dart, 950 F.3d 476, 478 (7th Cir. 2020). Thompson,
a practicing Muslim who has been incarcerated since 2012, was housed at the Jerome
Combs Detention Center in Kankakee County, Illinois, on and off between 2012 and
2017. A jury found Thompson guilty on state charges in 2012, and a federal case against
him began in 2013. The events that give rise to this case stem from time Thompson
spent at the jail as a federal pretrial detainee from March 2014 to May 2015.

        First, Thompson submitted a request for Muslim group worship at the jail,
including Ju’mah, a congregate prayer service observed by Muslims every Friday. Jail
officials advised Thompson that they were looking for an imam to lead services.
Although they made contact with an imam and Muslim community groups, no one
came to lead services. In fact, no Muslim volunteer ever visited the jail while Thompson
was housed there, even though Christian volunteers often distributed free Bibles and
other religious literature. Muslim inmates were, however, allowed an extra towel to use
as a prayer rug and could request a free Quran. Without the option of group worship,
Thompson prayed in his cell, used a towel as a prayer rug, and read from his own
Quran (he did not require a copy from the jail).

       In addition, for a two‐month period in 2015, Thompson’s girlfriend attempted to
send him several issues of The Final Call (a newspaper affiliated with the Nation of
Islam), but he never received them. And, after a cell shakedown, Thompson noticed a
copy of The Final Call was missing from his cell and complained; despite the defendants’
promises that they would try to get it back to him, it was never returned.

        Finally, Thompson asked to be placed on the jail’s list of inmates observing the
Muslim holy month of Ramadan, which requires fasting between sunrise and sunset for
30 days. The jail has a policy whereby inmates observing Ramadan receive breakfast
before sunrise, are not served lunch, and then receive a double portion of dinner after
sunset. But, five days into the fast, Thompson submitted a request stating: “This facility
isn’t equip[ped] for Muslims and/or Islamic services. May I please be removed from the
Ramadan list. I can save my food for fast.” During the litigation he explained that he
asked to be taken off the list because he was not served a tray one evening and was not
served double portions; he did not make this known at the jail, however.
No. 18‐3009                                                                         Page 3



        Thompson sued under 42 U.S.C. § 1983, alleging that the defendants violated his
right to practice his religion freely as protected by the First Amendment and the
Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc. His complaint
also described numerous other grievances about the jail, including faulty mail
procedures, inhumane van rides, violations of his medical privacy rights, cruel cell
conditions, an unfair disciplinary system, improper handling of hunger strikes, and
flawed grievance procedures.

        At screening, a district judge (Harold A. Baker) found that Thompson stated only
a religious‐freedom claim and a due‐process claim1 (based on the allegedly unsafe van
rides). Thompson then filed a motion to reconsider the dismissal of his challenges to the
mail and grievance procedures and the medical‐privacy claim. The presiding judge
(Colin S. Bruce) ruled on the motion and determined that only the religious‐freedom
claim against three of the defendants (the county sheriff and the chief and assistant chief
of corrections) could proceed in a single case. He dismissed the remaining claims
without prejudice, advising Thompson that they were “wholly unrelated” and that he
could assert them in separate suits. (Thompson filed a separate lawsuit about the van
rides.) Later, on the defendants’ motion, the district court entered summary judgment,
concluding that the defendants made reasonable efforts to provide opportunities for
Thompson’s religious practice and that their failures to provide an imam and a few
copies of The Final Call did not substantially burden his ability to practice his religion.
So his claim under the Act, and, necessarily, under the more stringent First Amendment
standard, failed.

        On appeal, Thompson first contends that the district court improperly dismissed
his claims regarding the insufficient mail procedures, privacy violations, and flawed
grievance procedure at the screening stage. A prisoner may join defendants in the same
action only if the claims against each “aris[e] out of the same transaction, occurrence or
series of transactions or occurrences.” FED. R. CIV. P. 20(a)(2)(A); see Owens v. Godinez,
860 F.3d 434, 436 (7th Cir. 2017) (cautioning district courts to be wary of attempts by
inmates “to flout the rules for joining claims and defendants”). Thompson argues


       1 Although Thompson was serving a state sentence at the time, he was held at
the Kankakee jail as a federal pretrial detainee, so his claim alleging an unreasonable
risk to his safety arises under the Due Process Clause. See Kingsley v. Hendrickson, 576
U.S. 389 (2015); Belbachir v. Cnty. of McHenry, 726 F.3d 975, 978–79 (7th Cir. 2013).
No. 18‐3009                                                                        Page 4

generally that, in addition to other jail personnel, the three defendants in this suit were
all involved in, or made aware of, the conduct underlying his other claims. But mere
overlap between defendants is not enough; “question[s] of law or fact common to all
defendants” must exist. FED. R. CIV. P. 20(a)(2)(B). Thompson makes no specific
argument that this condition is satisfied. Thus we agree with the district court’s
approach of preventing Thompson from bringing his far‐ranging claims in the same suit
just because everything happened at the same jail.

        Thompson next argues that the district court erred by entering summary
judgment for the defendants on his free‐exercise claims, but our de novo review reveals
no error here either. See Bridges, 950 F.3d at 478. First, Thompson’s claim under the Act
is now moot because the Act provides for only injunctive relief. 42 U.S.C. § 2000cc–2(f);
see Sossamon v. Texas, 563 U.S. 277, 287–88 (2011). As of March 2017, he is no longer
housed at the jail, and he has not argued that, now that he is in the custody of the
Illinois Department of Corrections, he is likely to be held there again. See Maddox v.
Love, 655 F.3d 709, 716–17 (7th Cir. 2011). The district court bypassed the mootness
question because it determined that the statutory claim failed on the merits, but
mootness is a jurisdictional issue that cannot be passed over. Already, LLC v. Nike, Inc.,
568 U.S. 85, 90 (2013) (“[C]ourts have ‘no business’ deciding legal disputes or
expounding on law in the absence of … a case or controversy.”) We therefore address
only Thompson’s claim under the Free Exercise Clause.

       To avoid summary judgment on his First Amendment claim, Thompson needed
evidence from which a reasonable jury could find that defendants placed a “substantial
burden” on his ability to practice his religion. See Hernandez v. Comm’r of Internal
Revenue, 490 U.S. 680, 699 (1989); Kaufman v. Pugh, 733 F.3d 692, 696 (7th Cir. 2013). But
Thompson did not provide evidence of any impediment that rises to the level of a
constitutional violation.

       Thompson faults the defendants for not allowing group worship—particularly
the weekly Ju’mah—for Muslim inmates. As the district court explained, prisons are not
required to arrange for religious leaders to perform communal religious services, so it
properly concluded that the absence of an imam at the jail, despite the efforts to recruit
one, does not violate the Free Exercise Clause. See Cruz v. Beto, 405 U.S. 319, 322 n.2
(1972). But, Thompson clarifies, his grievance is broader: He believes that he or another
inmate would have been qualified to lead the group worship. And Thompson’s
submissions in the district court do assert that the prison “never” permitted Muslim
No. 18‐3009                                                                           Page 5

inmates to congregate for Ju’mah or for the five‐times‐daily Salaat (and, further, that
informal gatherings to pray in the dayroom were punished).

        Despite Thompson’s clarification, he still has not raised a material issue of fact to
withstand summary judgment on the group‐worship issue. If the defendants had
forbidden Muslim inmates from group worship, Thompson’s claim would have heft;
the jail would have to justify such a measure. See O’Lone v. Estate of Shabazz, 482 U.S.
342, 351–52 (1987). But the evidence shows that the defendants were willing to allow
Muslim services and took steps in response to Thompson’s complaint. They thought,
however, that they needed to bring in an imam to lead services, and they made
attempts to find one—though they were unsuccessful. Thompson has no evidence that
he asked for permission to lead Ju’mah himself, or that he ever clarified that he wanted
to hold worship services even without an imam. There is therefore no evidence that the
jail forbade Muslim group worship or that these defendants prevented it.

        Thompson next contends that the jail inhibited his practice of Islam because no
volunteers distributed literature for Muslims, though the jail let volunteers regularly
visit to hand out free Christian bibles and religious materials. But although “[p]risons
cannot discriminate against a particular religion,” Maddox, 655 F.3d at 719, there is no
evidence that the facility turned away anyone who wished to bring materials to Muslim
inmates. Moreover, Thompson had the religious materials he needed to practice his
faith during his time at the jail—he had his own Quran and used a towel as a prayer
rug. So Thompson’s complaints about the prison charging some inmates for the Quran
or confiscating extra towels do not apply to him.

        Third, Thompson argues that his right to free exercise was violated because he
did not receive some issues of The Final Call newspaper and had one confiscated from
his cell. But Thompson offers no evidence that reading The Final Call newspaper is
necessary to his observation of Islam, let alone that the missing issues imposed a
“substantial burden.” If a practice is peripheral to a plaintiff’s religion, a burden to it
can be characterized as constitutionally de minimis. See Ford v. McGinnis, 352 F.3d 582,
593 (2d Cir. 2003). In light of the record, we agree with the district court that depriving
Thompson of a few issues of The Final Call is, at most, a de minimis burden to his free‐
exercise rights. See, e.g., Rapier v. Harris, 172 F.3d 999, 1006 n.4 (7th Cir. 1999).
No. 18‐3009                                                                       Page 6

       Finally, Thompson argues that the prison failed to accommodate his dietary
needs during Ramadan.2 We have observed that “forcing an inmate to choose between
daily nutrition and religious practice is a substantial burden.” Thompson v. Holm,
809 F.3d 376, 380 (7th Cir. 2016). But in this case, Thompson did not support his claim
that the jail forced such a choice. The jail undisputedly had a system in place for
accommodating the dietary needs of inmates observing Ramadan. Thompson attested
that he did not receive one food tray, and he was not served the promised double
portions of food after sunset. Despite these apparent shortcomings in the administration
of the Ramadan diet program, however, a reasonable juror could not conclude that
Thompson was forced to choose between necessary nutrition and his ability to observe
Ramadan. Thompson’s request to be removed from the Ramadan list simply stated:
“This facility isn’t equip[ped] for Muslims and/or Islamic services. … I can save my
food for fast.” It did not mention the mishaps—he never gave the jail the chance to
address them—and, further, it suggests that he was still able to observe the fast.

      We have considered Thompson’s remaining arguments, and none has merit.

       We VACATE the judgment as to Thompson’s claim under the Act and REMAND
with instructions to dismiss it as moot. In all other respects, we AFFIRM the judgment.




      This claim was not addressed by the defendants or the district court, but
      2

Thompson pressed it in his complaint and at the summary‐judgment stage.